Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 1 of 10   PageID #:
                                  5943



 CHRISTINE Z. HERI
 Regional Solicitor
 RUBEN R. CHAPA
 Counsel for ERISA
 JING ACOSTA
 Trial Attorney
 U.S. Department of Labor
 Office of the Solicitor
 230 S. Dearborn St., Suite 844
 Chicago, Illinois 60604
 T: (312) 353-1145 | F: (312) 353-1145
 Acosta.Jing@dol.gov
 Attorneys for Plaintiff

                       UNITED STATES DISTRICT COURT
                            DISTRICT OF HAWAII


  EUGENE SCALIA, Secretary of Labor,
  United States Department of Labor,
                                           CASE NO. 1:18-cv-00155-SOM-WRP
         Plaintiff,
  v.

  SHARON L. HERITAGE, as successor         SECRETARY OF LABOR’S REPLY
  to Nicholas L. Saakvitne, Deceased;      IN SUPPORT OF HIS MOTION TO
  NICHOLAS L. SAAKVITNE, A LAW             COMPEL DEFENDANTS BOWERS
  CORPORATION, a California                + KUBOTA CONSULTING, INC.;
  corporation; BRIAN J. BOWERS, an         BRIAN J. BOWERS; AND DEXTER
  individual; DEXTER C. KUBOTA, an         C. KUBOTA TO RESPOND TO
  individual; BOWERS + KUBOTA              CERTAIN REQUESTS FOR
  CONSULTING, INC., a corporation;         PRODUCTION OF DOCUMENTS
  BOWERS + KUBOTA
  CONSULTING, INC. EMPLOYEE
  STOCK OWNERSHIP PLAN,

         Defendants.
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 2 of 10             PageID #:
                                  5944



         Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of

 Labor (“Secretary”) hereby files this Reply in Support of his Motion to Compel

 Defendants Bowers + Kubota Consulting, Inc.; Brian J. Bowers; and Dexter C.

 Kubota (“Defendants”) to Respond to Certain Requests for Production of

 Documents [ECF No. 227]. The Secretary moved for an order requiring

 Defendants to produce un-redacted versions of documents comprising

 communications with attorney Greg Hansen of Case Lombardi & Pettit, Ltd.

 (collectively, “Hansen”) related to the ESOP Transaction, which were withheld or

 redacted by Defendants and listed on their Privilege Logs (ECF Nos. 229-2, 229-3,

 230-2, 231-1, 233-5). During the parties’ meet and confer discussions, the

 Secretary narrowed the scope of the documents sought to the time period of July

 31, 2012 through December 17, 2013. The Secretary also does not seek documents

 that pertain to settlor functions, such as Bowers/Kubota 00035, Bowers/Kubota

 00047, and B+KC001187. For the reasons discussed below, this Court should find

 the documents sought by the Secretary fall under the fiduciary exception to the

 attorney-client privilege and compel Defendants to produce such documents.

    I.      The Fiduciary Exception Applies to the Documents Sought

         A. Defendants Engaged in Fiduciary Functions Prior to Adopting the ESOP.

         Defendants’ claim they only acted in a settlor capacity prior to the adoption

 of the Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan


                                            2
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 3 of 10             PageID #:
                                  5945



 (“ESOP”) on December 3, 2012 is inconsistent with the evidence in this case. In

 fact, Defendants’ acknowledge Defendants’ actions prior to December 3, 2012 in

 appointing Defendant Saakvitne as the ESOP Trustee falls within the fiduciary

 exception. (ECF No. 244 at 5). Additionally, the ESOP Plan document clearly

 provides the ESOP was adopted to be retroactively effective as of January 1, 2012.

 (ECF No. 232-10). Defendants cannot execute a document declaring the ESOP

 retroactively in effect as of the beginning of the year, and then also argue the

 ESOP did not materialize until the end of year on December 3, 2012.

       The Secretary filed his motion in part because he was unable to discern from

 Defendants’ Privilege Logs which other communications with Hansen relate to

 fiduciary duties that fall outside the fiduciary exception. There is evidence that as

 early as August 31, 2012, Defendants intended to complete a “target 12/1 ESOP

 transaction.” (ECF No. 232-1). Consistent with this timeline, Defendant Bowers

 also informed Pacific Business News, in an article published on May 31, 2013, he

 “decided to implement [the ESOP] in September 2012” and it “became a 100

 percent ESOP last Dec. 14.” Exhibit VV, attached hereto and made apart hereof.

 After the decision was made to form an ESOP in August or September of 2012,

 Defendants began to implement the ESOP with the assistance of Hansen.

       Defendants’ extensive involvement in the implementation of the ESOP prior

 to their late-hour hiring of Defendant Saakvitne on November 26, 2012, indicates


                                           3
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 4 of 10             PageID #:
                                  5946



 the communications with Hansen were fiduciary in scope. In October of 2012,

 Defendants selected and hired Greg Kniesel of Libra Valuation Associates

 (collectively, “Kniesel”), with Hansen’s advice, to serve as the independent

 appraiser to determine fair market value for the ESOP Transaction. At the time

 Defendants met with Kniesel, Defendants had not decided to use an independent

 fiduciary or selected an independent fiduciary. See October 19, 2012 Email from

 Hansen to Kniesel attached hereto and made apart hereof as Exhibit WW (“It may

 also be wise for you to lecture them a bit on an independent fiduciary—at least for

 the stock purchase. I was thinking we would use Nick.”). This statement from

 Hansen regarding using “Nick” is not a statement regarding a settlor function but

 instead relating to the appointment of a fiduciary by the current fiduciary Bowers +

 Kubota Consulting, Inc. (“B+K” or “Company”). The Secretary is entitled to

 information regarding the appointment of the ESOP Trustee, as this relates to the

 Secretary’s allegations that Defendants, as the appointing fiduciaries, breached

 their fiduciary duties in failing to monitor Defendant Saakvitne. As discussed

 below, Defendants improperly claim Hansen’s role was limited to settlor functions.

       Moreover, Kniesel provided his preliminary report to Defendants regarding

 the fair market value of B+K before Defendants hired Saakvitne to be the ESOP

 Trustee. From the outset, before Saakvitne was hired, Hansen informed Saakvitne

 of the $40 million purchase price (ECF No. 232-8). Thus, after Saakvitne’s hiring,


                                          4
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 5 of 10              PageID #:
                                  5947



 all major decisions regarding the ESOP Transaction were already decided by

 Defendants and Hansen. The Secretary is entitled to these communications

 between Defendants and Hansen, as they establish Defendants’ level of fiduciary

 control over the ESOP. See Keach v. U.S. Tr. Co., 234 F.Supp.2d 872, 882- (C.D.

 Ill. 2002) (finding that board members’ selection of the ESOP trustee “was so

 intertwined with the desired end of effectuating the stock purchase transaction that

 the act of appointing the trustee essentially exercised de facto control over the

 plans assets and management”).

       B. Hansen’s Role Exceeded Just “Formation and Adoption” of the ESOP.

       According to Defendants, Hansen’s only role was to advise the Company in

 a “corporate counsel” capacity as to the “formation and adoption” of the ESOP.

 (ECF No. 244 at 5). However, if this were the case, the majority, if not all, of

 Hansen’s counsel would end after the formation and adoption of the ESOP. As

 evident from Defendants’ Privilege Logs (ECF Nos. 229-2, 229-3, 230-2, 231-1,

 233-5), Hansen gives legal advice well after the ESOP Transaction on December

 14, 2012, well into the next year, 2013, and again near the end of 2014. After the

 formation and adoption of the ESOP, Hansen cannot conceivably be continuing to

 advise Defendants as to the ESOP’s formation and adoption. As such, the only

 reasons for Hansen’s advice after December 12, 2012 was to advise on ESOP

 administration, which falls within the fiduciary exception. These actions are


                                           5
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 6 of 10              PageID #:
                                  5948



 indicative of counseling B+K regarding its fiduciary responsibilities, which require

 disclosure pursuant to the fiduciary exception.

       Applying the common law of trusts, the United States Supreme Court held

 ERISA fiduciaries are those who “perform the duties imposed, or exercise the

 powers conferred, by the trust documents” as well as “such powers as are

 necessary or appropriate for the carrying out of the purposes” of the trust. Varity

 Corp. v. Howe, 516 U.S. 489, 502 (1996). When plan administrators provide

 information about plan benefits to participants and beneficiaries, the plan

 administrators are exercising a power appropriate to carrying out the plan purpose.

 Id. In fact, ERISA requires plan administrators to give beneficiaries certain

 information regarding the plan. Id. (citing to ERISA §§ 102, 104(b)(1), 105(a)).

       Defendants’ Privilege Logs are replete with withheld and redacted

 documents related to advice on plan administration, which falls within the

 fiduciary exception to the attorney-client privilege. For example, entries on

 Defendants Bowers’ and Kubota’s Supplemental Privilege Log, provide on

 January 18, 2013, Defendants and Greg Hansen exchanged emails regarding

 “Employee Rollout.” (ECF No. 233-5 at 2). Likewise, on February 5, 2013,

 Defendants and Hansen emailed regarding “Fiduciary Liability Insurance,” and on

 March 1, 2013, Defendants and Hansen emailed regarding “B+K ESOP

 Refinancing.” (Id.) Also, Defendants and Hansen exchanged several emails


                                           6
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 7 of 10            PageID #:
                                  5949



 regarding the “Summary Plan Description” on March 6, 21, and 24, 2013. (Id.)

 Furnishing plan participants with a copy of the Summary Plan Description and

 obtaining fiduciary liability insurance are all plan administration functions, which

 fall within the fiduciary exception. In fact, in the ESOP Plan Document, these tasks

 are assigned to the Company, who is the Plan Administrator. (ECF No. 232-10 at

 XVII-6, IX-1). Thus, Defendants fail to acknowledge Hansen advised the ESOP

 with respect to plan administration, and these communications fall within the

 fiduciary exception to the attorney-client privilege.

       C. Defendants Cannot Pick and Choose Which Communications with
          Hansen to Disclose.

       Defendants inappropriately selectively produced some communications

 involving Hansen but withheld other communications. In addition, Defendants rely

 on advice from Hansen to demonstrate vetting of potential independent fiduciaries

 and to justify the selection of the ESOP Trustee. However, a party cannot

 “selectively disclos[e] privileged communications to an adversary, revealing those

 that support the cause while claiming the shelter of the privilege to avoid

 disclosing those that are less favorable.” Apple Inc. v. Samsung Elec. Co., 306

 F.R.D. 234, 243 (N.D. Cal. 2015). If Defendants were allowed to selectively

 withhold certain communications with Hansen under the guise of attorney-client

 privilege, Defendants would be using “the privilege as both a shield and a sword.”

 As such, the Secretary requests an order compelling Defendants to produce un-

                                           7
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 8 of 10             PageID #:
                                  5950



 redacted versions of the documents sought for the period of July 31, 2012 through

 December 17, 2013.

          For the reasons stated herein, this Court should deny Defendants’ request for

 attorney’s fees and costs, as the Secretary is substantially justified in making his

 motion under Fed. R. Civ. P. 37(a)(B).

    II.      The Secretary Properly Met and Conferred with Defendants

          Contrary to Defendants’ assertions, the Secretary engaged in prolonged

 correspondence and meet and confer discussions regarding this issue. In his first

 letter dated April 16, 2020, the Secretary raised his concerns regarding the

 fiduciary exception to the attorney-client privilege for communications involving

 Hansen. (ECF No. 230-3 at 3). The parties exchanged letters regarding this issue,

 as well as other issues, up until the Secretary filed his motion to compel. The

 parties also engaged in telephonic meet and confer discussions on April 30, 2020

 and May 28, 2020.

          In the Secretary’s May 22, 2020 letter to Defendants, the Secretary agreed to

 review “a summary that might aid in assessing Defendants’ claims of privilege”

 with respect to communications with Hansen. (ECF No. 231-4 at 4). Not having

 received any additional information with respect to the privileges, on June 11,

 2020, counsel for the Secretary, in an email, requested a supplemental privilege log

 by June 17, 2020. (ECF No. 233-4 at 5). On June 29, 2020, over a month since the


                                            8
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 9 of 10            PageID #:
                                  5951



 parties agreed for Defendants to provide additional summary information for their

 privilege log, the Secretary failed to receive any information and requested the

 information by “close of business on June 30, 2020.” (ECF No. 233-4 at 2).

 Defendants sent their supplemental privilege log at 12:40 am on July 1, 2020.

       Defendants’ supplemental privilege log continues to blur the lines between

 settlor and fiduciary functions. As explained above, many of Defendants’

 communications with Hansen relate to plan administration and fiduciary acts.

 Other entries on the supplemental privilege log remain vague, such as “Discussion

 in support of legal advice to B+K regarding potential formation of ESOP.” (ECF

 No. 233-5). Because of the parties’ fundamental differences relating to the

 fiduciary exception, the parties were unable to resolve this issue. As such, the

 Secretary filed his motion to compel on July 2, 2020, to seek relief from this Court.

                                   CONCLUSION

       For the foregoing reasons, the Secretary respectfully requests this Court

 grant his Motion to Compel Defendants to Respond to Certain Requests for

 Production of Documents and enter an order requiring Defendants to produce the

 documents requested herein and requiring Defendants to pay the Secretary’s




                                           9
Case 1:18-cv-00155-SOM-WRP Document 259 Filed 08/10/20 Page 10 of 10               PageID #:
                                   5952



  attorney’s fees and costs for having to file this motion, and for all other just and

  proper relief.


  Dated: August 10, 2020                         Respectfully submitted,

                                                 KATE S. O’SCANNLAIN
                                                 Solicitor of Labor

                                                 CHRISTINE Z. HERI
                                                 Regional Solicitor

                                                 RUBEN R. CHAPA
                                                 ERISA Counsel

                                                 /s/ Jing Acosta
                                                 JING ACOSTA
                                                 Trial Attorney

                                                 Attorneys for EUGENE SCALIA,
                                                 Secretary of Labor, United States
                                                 Department of Labor, Plaintiff




                                            10
